         Case 1:18-cv-04115-PAE Document 242 Filed 05/14/20 Page 1 of 1




VIA ECF                                                      May 14, 2020

Hon. Paul A. Engelmayer
United States District Court – Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    Alexandra Canosa v. Harvey Weinstein, et al - Case No.: 1:18-cv-04115-PAE

Dear Judge Engelmayer,

       I represent the Defendant Harvey Weinstein (hereinafter “Mr. Weinstein”) in the
abovementioned matter. I respectfully submit this letter in regard to the deadline of May 15, 2020
[See, Doc. No. 236] to respond to Plaintiff’s discovery demands pursuant to this Court’s order of
March 2, 2020 [Doc. No. 226].

        On this date, we received the consent of both counsel for the Plaintiff and the Co-Defendant
for an extension of the date to serve the aforementioned response, which will contain sensitive
financial information, so that the parties can first file a jointly proposed Protective Order and
Electronically Stored Information (“ESI”) Protocol with the Court for approval. These documents
are already in draft and have been circulated between the parties and we intend to meet-and-confer
tomorrow.

        For the foregoing reasons, we respectfully request that the Court issue an order extending
the time for Mr. Weinstein to respond to the Plaintiff’s discovery request, as per the Court’s March
24, 2020 order [Doc. No. 236], from May 15, 2020 to a date to be determined, but not more than
five (5) business days after the Court’s approval of the proposed Protective Order and ESI Protocol.


                                                     Respectfully Submitted,


                                                     _________________________
                                                     ______________________
                                                                _
                                                     Imran H. Ansari, Esq.
CC: All Counsel of Record (via ECF)

                                                 1
The parties are to file their proposed joint protective order and
ESI protocol no later than May 29, 2020. After the Court reviews,
and presumably approves, those documents, it will set a prompt
and firm deadline for defendant Weinstein to meet his discovery
obligations.

    SO ORDERED.

                    
                 __________________________________
                       PAUL A. ENGELMAYER
                       United States District Judge



May 15, 2020
